EXHIBIT23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS Wehereby consent to(i) the inclusion in this Annual Report on Form 10-K of Victory Energy Corporation for the year ended December 31, 2013, of our report dated March 19, 2014, with respect to estimates of reserves, and future net revenue of Victory Energy Corporation, as of December 31, 2013, (ii) to all references to our firm in this Annual Report, and (iii) the incorporation by reference of the information contained in our report into the Company’s previously filed Registration Statement on Form S-8 (file no. 333-194427). April 14, 2014 By: /s/ James A. Nicolson James A. Nicolson Senior Reservoir Engineer P.E. # 81351 Cambrian Management, LTD F-5345
